DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6 of the amendment, filed 12/23/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive in that amended claims 1 and 10 include limitations not taught by the references.  Further, Applicant’s arguments concerning the rejection of claim 17 und 35 USC 103 are persuasive because the references do fail to teach that the first and second motors are coaxially aligned.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0174337 to Roberts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,098,921 to Piasecki in view of US 9,902,493 to Simon in view of US 4,955,561 to Seefluth and in view of US 2017/0174337 to Roberts.
Regarding independent claim 1, Piasecki teaches a dual motor input comprising: a common shaft (the shaft extending from overrunning clutch 11a, similar to Applicant’s arrangement described in para. 21 of the specification) for coupling to a member (13) to be rotationally driven; a first motor (a first instance of engine 11 in Fig. 1) rotationally coupled to a first drive shaft (inherently a part of engine 11 due to producing the rotational motion shown in Fig. 1), the first drive shaft coupled to the common shaft (through the geared arrangement shown in Fig. 1, including planetary gear train 19); and a second motor (a second instance of engine 11 in Fig. 1) rotationally coupled to a second drive shaft (inherently a part of engine 11 due to producing the rotational motion shown in Fig. 1), the second drive shaft coupled to the common shaft (through the geared arrangement shown in Fig. 1, including planetary gear train 19).
Regarding independent claim 10, Piasecki teaches an aircraft (“rotary wing aircraft” in abstract) comprising: a rotor (13); a common shaft (the shaft extending from overrunning clutch 11a, similar to Applicant’s arrangement described in para. 21 of the specification) coupled to the rotor (Fig. 1); a first motor (a first instance of engine 11 in Fig. 1) rotationally coupled to a first drive shaft (inherently a part of engine 11 due to producing the rotational motion shown in Fig. 1), the first drive shaft coupled to the common shaft (through the geared arrangement shown in Fig. 1, including planetary gear train 19); and a second motor (a second instance of engine 11 in Fig. 1) rotationally coupled to a second drive shaft (inherently a part of engine 11 due to producing the rotational motion shown in Fig. 1), the second drive shaft coupled to the common shaft (through the geared arrangement shown in Fig. 1, including planetary gear train 19).
Regarding independent claim 17, Piasecki teaches an aircraft (“rotary wing aircraft” in abstract) comprising: a rotor (13); a common shaft (the shaft extending from overrunning clutch 11a, similar to Applicant’s arrangement described in para. 21 of the specification) coupled to the rotor (Fig. 1) through a planetary gear set (19); a first motor (a first instance of engine 11 in Fig. 1) rotationally coupled to a first drive shaft (inherently a part of engine 11 due to producing the rotational motion shown in Fig. 1), the first drive shaft coupled to the common shaft (through the geared arrangement shown in Fig. 1, including planetary gear train 19); and a second motor (a second instance of engine 11 in Fig. 1) rotationally coupled to a second drive shaft (inherently a part of engine 11 due to producing the rotational motion shown in Fig. 1), the second drive shaft coupled to the common shaft (through the geared arrangement shown in Fig. 1, including planetary gear train 19).
With regards to claims 1, 10, and 17, Piasecki fails to teach that the motors are electric, or that the first motor and the second motor are coaxially aligned with the first drive shaft passing through the second drive shaft or the first and second motors being coaxially aligned.
Simon teaches a rotary wing aircraft (“aerodyne”, see abstract) wherein the rotors are powered by electric motors (col. 15, ll. 16-28, wherein the term “motor” is used to describe an electric motor).
Simon also teaches that electrical motors are known to be flexible, precise, and responsive (col. 8, ll. 36-38).  Piasecki also teaches a rotary wing aircraft which utilizes two motors/engines to drive a rotor (col. 2, ll. 57-66).  Because both Simon and Piasecki both teach rotary wing aircraft which utilize two motors to drive a rotor through a geared drivetrain, and Simon teaches that electric motors provide the benefits of rapid response and precise control, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Piasecki by using electric motors as taught by Simon for the purpose of combining prior art elements (the electric motors of Simon and the drivetrain of Piasecki) according to known methods to yield predictable results (motors with rapid response and precise control) (Simon col. 8, ll. 36-38).
Seefluth teaches a dual motor input comprising: a common shaft (attached to propeller 32 in Fig. 3) for coupling to a member (propeller 32) to be rotationally driven; a first motor (one of the two engines described at col. 1, ll. 19-27) rotationally coupled to a first drive shaft (attached to gear 31), the first drive shaft coupled to the common shaft (Fig. 3); and a second motor (one of the two engine described at col. 1, ll. 19-27) rotationally coupled to a second drive shaft (attached to gear 30), the second drive shaft coupled to the common shaft (Fig. 3), wherein the first drive shaft passes through the second drive shaft (Fig. 3).
Seefluth also teaches that arranging the driving transmission coaxially allows for saving space by running shafts along the same path while at the same time increasing safety through redundancy by using separate shafts so that if one fails, the other may still operate (col. 2, ll. 53-64, col. 4, ll. 58-68).  Because Piasecki teaches a an aircraft with two motors, and Seefluth teaches an arrangement for improving the safety of aircraft with two motors, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Piasecki by using the coaxial shafts as taught by Seefluth for the purpose of combining prior art elements (the shaft arrangement of Seefluth and the drivetrain of Piasecki) according to known methods to yield predictable results (increased safety through redundancy while realizing weight and space savings) (Seefluth col. 2, ll. 53-64, col. 4, ll. 58-68).
Roberts teaches an aircraft (para. 19) with first and second motors (102(1), 102(2)) wherein both motors are aligned coaxially with their driven shaft and each other (Fig. 2).
Roberts also teaches that such an arrangement of motors is beneficial for making use of available space, in particular for applications where the rotor is located at an end of the aircraft.  Piasecki teaches an aircraft with two motors driving a rotor (13) at the aft end of the aircraft (Fig. 1-2).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Piasecki by arranging the first and second motors coaxially in order to making use of available space (Roberts para. 33).
Regarding dependent claims 2, 4, 5, 6, 8, and 21-23, Piasecki as modified by Simon, Seefluth, and Roberts teaches the dual motor input of claim 1 (see above),
wherein the first motor and the second motor are electric motors (Simon col. 15, ll. 16-28, wherein the term “motor” is used to describe an electric motor) (claim 2),
wherein the first drive shaft is coupled to the common shaft by a first overrunning clutch (Piasecki 11a, see Fig. 1) and the second drive shaft is coupled to the common shaft by a second overrunning clutch (Piasecki 11a, see Fig. 1) (claim 4),
wherein the common shaft (extending from clutch Piasecki 11a) is rotationally coupled to an output shaft (Piasecki 14) through a gear set (Piasecki 19) (claim 5),
wherein the gear set is a planetary gear set (Piasecki 19) (claim 6),
wherein the common shaft is rotationally coupled to an output shaft through a gear set (Simon col. 13, ll. 21-25, which describes the embodiment of Fig. 14, col. 14, ll. 3-5, wherein the embodiment of Fig. 16 is described as being the same except for the listed differences, and col. 15, ll. 16-20, wherein the embodiment of Fig. 18 is described as being the same as that of Fig. 16 except for the listed differences); and the first motor and the second motor are electric motors (col. 15, ll. 16-28, wherein the term “motor” is used to describe an electric motor) (claim 8),
wherein the first drive shaft is coaxial with the first motor and the second drive shaft is coaxial second motor (Roberts Fig. 2) (claim 21),
wherein the first drive shaft is a motor shaft of the first motor; and the second drive shaft is a motor shaft of the second motor (Roberts Fig. 2) (claim 22),

wherein the first drive shaft is coaxial with the first motor and the second drive shaft is coaxial second motor (Roberts Fig. 2) (claim 23).
Regarding dependent claims 11, 12, 13, 14, and 15, Piasecki as modified by Simon, Seefluth, and Roberts teaches the aircraft of claim 10 (see above), 
wherein the rotor comprises blades (as shown on rotor 13 in Piasecki Fig. 1) (claim 11),
wherein the first motor and the second motor are electric motors (Simon col. 15, ll. 16-28, wherein the term “motor” is used to describe an electric motor) (claim 12),
wherein the common shaft is coupled to the rotor through a gear set (Piasecki 19) (claim 13),
wherein the gear set is a planetary gear set (Piasecki 19) (claim 14),
wherein the first drive shaft is coupled to the common shaft by a first overrunning clutch (Piasecki 11a, see Fig. 1) and the second drive shaft is coupled to the common shaft by a second overrunning clutch (Piasecki 11a, see Fig. 1) (claim 15).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,098,921 to Piasecki in view of US 9,902,493 to Simon in view of US 4,955,561 to Seefluth and in view of US 2017/0174337 to Roberts and in view of US 2019/0071172 to Caldwell.
Piasecki as modified by Simon, Seefluth, and Roberts teaches the dual motor input of claim 1 (see above), but fails to teach that the first motor and the second motor are hydraulic motors.
Caldwell teaches a multi-rotor aircraft which uses hydraulic motors to drive its rotors (para. 104).
Caldwell also teaches that multi-rotor aircraft can benefit from using hydraulic motors because they offer greater power without the same increase in weight suffered by electric motor-driven aircraft (para. 8).  Because Simon teaches a multi-rotor aircraft powered by electric motors (col. 15, ll. 16-28, wherein the term “motor” is used to describe an electric motor), and Caldwell teaches that multi-rotor aircraft can benefit from using hydraulic motors, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Simon by replacing the electric motors with hydraulic motors as taught by Caldwell for the purpose of achieving greater power without the same increase in weight suffered by electric motor-driven aircraft (Caldwell para. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745